DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/21 has been entered.
 
 Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not fully persuasive.
Applicant has either not at all addressed or insufficiently addressed each of the prior 112, 102, and 103 rejections.
It is noted that applicant does not specify where the amendments to the claims are supported within the originally filed specification. It is noted that while applicant provided a lengthy list of paragraphs that applicant asserts as supporting the amendments, applicant does not specify which paragraph provides support for what specific individual amendment. 
On page 5/7 in reference to the examiner’s remarks relative to the 102(b) and 103(a) rejections applicant states: Applicant disagrees with the examiner’s characterization of applicant’s arguments in the response of 2/8/21. Applicant further states:  “in fact, the 
The examiner disagrees. The examiner clearly addressed applicant’s remarks/references directed to such passages. Applicant previously asserted that the passages supported a “teaches away” argument. The argument was clearly addressed in by the examiner in the prior Final Office Action of 3/23/21 (hereby incorporated by reference).  It is noted that now in the most response, applicant is no longer maintaining, making, or specifying the same prior assertion/argument that the referenced passages provide for the basis of teaching away. Therefore, it is unclear why applicant is referring to such passages and what applicant is relying upon by mentioning such passages to provide for basis of the claims as drafted being novel and nonobvious in view of the applied art. Although, not specified as such, if applicant is still attempting to assert that the passages teach away, the examiner maintains such an argument is invalid and insufficient to overcome the art rejections for the same previously stated reasons provided for in the prior Final Office Action.  There is no more detailed argument in rebuttal of the rejections provided in the remarks/arguments. The only argument that is commensurate in scope with the claims it that “Cathcart is devoid of any teaching of the preparation of templated particles for use in sequencing.”  The examiner disagrees. The statement is not commensurate with the language of the claims as presently drafted. It is presumed that applicant is referring to the step of claim 11, “transferring a sample containing templated beads for sequencing to a sample site….” More specifically, applicant appears to be focused on the 
As to the examiner previously noting that the claims do not provide for who or what is required to perform each of the recited steps, applicant refers to the title of the invention, “Method and apparatus for automated sample manipulation” and further asserts “that it would seem apparent that the steps are being performed automatically by an apparatus, for example, such as disclosed in the instant application”. What may seem apparent to applicant may not be 
Furthermore, it is noted that claim 11 does not even mention nor require use of any broad apparatus nor specifically structurally defined apparatus(es)/structures for performing the method steps (besides a sample containing magnetic beads and a broad, structurally undefined “site”). There is no way to determine if each and every step is required to be performed by any specific single or multiple apparatuses.  Therefore, it is unclear what is the reason for applicant referencing the Magnetic Separation section of Carthcart.  The method is not tied to any particular machine(s) or apparatus(es).  If applicant intends to require that the method steps be performed by a specific apparatus(es) comprising specific structures that are controlled by a programmed controller of the apparatus, then the claims should clearly provide for such.  
Furthermore, it is noted that applicant clearly acknowledges that Cathcart discloses the use of an automated system for performing sequencing (See for example the last paragraph on page 5/7 of applicant’s remarks).
In section III. of the remarks, applicant mentions the examiner’s reliance upon the section titled “Magnetic Separation” and asserts that “in that section, very broad disclosure is 
As previous stated, the only substantive argument that is somewhat commensurate in scope with the claim appears to be that directed to the “for sequencing” clause that has been previously addressed.     
As to the claim interpretations, applicant appears to recognize and acknowledge that language/terms employed in the claims are relatively broad and while the claims are read in light of the specification, the examiner will not read any limitations disclosed in the specification, but not recited in the claims as limitations of the claims. For example, there is no specific apparatuses recited in the claims as performing each of the steps. Each broad act, the 
It is noted that the applicant chose to refer to, rely upon an online definition of term “wash”; the term is not limited to such definition. The specification nor claim defines “wash” nor “washing”. The method does not require the use of liquid nor any specific liquid or any other substance to be used by anyone nor anything to perform washing of magnetic bead portion of the sample at any specific location nor in any specific order relative to the other steps recited in the claims.
Therefore, the claims are rejected for reasons stated herein and in the prior Final Office Action (incorporated by reference). 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims include broad language throughout. It is noted that the steps listed in the claims are not required to be performed in any specific order. 
Furthermore, the method is not required to be performed by any specific apparatus(es), device(s), or structure(s). The only structural elements provided for in claim 1 are a broad sample site and a sample containing a portion of templated magnetic beads and a liquid portion. 
Furthermore, the “for sequencing” clause does not further limit the preparing step because there is no indication as what specific step(s) is/are required to be performed that would be considered and/or not considered as “for sequencing”. Such example acts recited above and other, would be considered as such. Furthermore, it is noted that the method does not require any sequencing of anything to be performed.  
As to claim 12, the “to hold…” clause is directed to intended use. There is no requirement for each of the plurality of sites to contain/comprise any type of sample of all.
As to claim 14, it is noted that the term “accessing” is relatively broad and is not directed to any specific act(s) required to be done by anyone or anything to any of the materials recited in the claim. As previously stated in the prior Office Action (hereby incorporated by reference), this could simply mean a person or something is at relative position to obtain the materials, exposed to the materials, the materials are simply opened, or further such similar. The term “accessing” does not require one nor anything to do anything physical to the materials. There is no requirement for anything/anyone to do anything with the recited broad list materials relative to sample upon and/or after “accessing”.  The condition in which such materials are available to someone or something to do something to or with the materials will meet limitation.  
It is noted each of the materials are not mutual exclusive. All of the broadly recited materials could be considered as “solutions”, solvents, and buffers can be washes, vice versa. Reagents can be solvents, buffers, and washers, and vice versa, and etc. It is unclear what is the distinction between each of the recited broad categorizations of materials.  A substance such as water or water containing other compounds could be categorized as each of the broad listed 
Furthermore, it is noted that claim 14 does not provide any structural nexus, relative location between the prior a sample site and plurality (minimally two) of material sites. Furthermore, the claim does not provide for how each of the listed materials are provided for relative to each of the plurality of material sites. There is nothing precluding a single site of the plurality of sites from including all, some, one, or none of the materials. There is no requirement for each/all of the plurality of sites to include any of the materials.
The washing step of claim 20 is not mutually exclusive from the treating step of claim 11. 
As to claim 20, it is noted that claim 11 also provides for washing which means a washing liquid can be employed in the method. There is no indication if the washing step of claim 20, is the same or different from the prior washing of claim 11.  There is no indication as to what is required to be done by who and/or what that is considered “washing”. It is noted that claim 20 also recites, “removing the magnetic field”, but does not specify what the magnetic field is removed from.  As noted above claim 11 does not provide any indication as to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims in general employ broad, vague, ambiguous, awkward and confusing 
As to claim 18, the claim fails to indicate how a manifold is employed to aspirate and does not mention how dispensing is performed. The claim as drafted implies that a pump connected to a pump is sufficient to perform the act of aspirating. This is not structurally accurate nor consistent with the specification. For example, the specification publication at 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cathcart et al., US 5,443,791.
Cathcart discloses method of using a liquid-handling instrument has a worksurface with registration for modular stations to support containers of liquid, pipette apparatus with a pipette tip coupled to a sensing circuit, a robotic translation system for moving the pipette tip, and a control system with an iconic user interface for programming and editing. A gauge block registered on the worksurface provides for calibration using the sensing tip, and register cavities on the worksurface provide for modular stations. There is a wash station for the pipette tip on the worksurface. An automated laboratory based on the liquid-handling system has heating and cooling and a sealable incubation station as well as a magnetic separation station. (abstract).

 Magnetic particle wash stations 26 and 29 each have a 2 by 12 array for 1.5 mL microtubes, and station 26 has active heating and cooling, similar to station 21. Each magnetic station has a three-position vertically moving magnet. The magnets are for manipulating paramagnetic particles used in various protocols to capture specific material from solution. 
 Wash buffer storage station 30 has positions for storage containers for buffer storage. Active heating is provided with temperature sensing and control. (column 8, lines 4-13). 
	The pipette is for aspirating liquid from any one container and dispensing it into any another container. With the pipette, mixtures of various liquids are made and transported to any other container on the AL (transferring sample to a site) . The pipette system also serves to agitate liquids in a container to accomplish mixing, by repeated aspirating and dispensing of the liquid in a container, and in some instances by programmed movement of the tip in concert with aspiration and dispensing. (column 9, lines 30-37). The pipette device mounted on a manifold is connected to pumps 34, 35 to perform aspirating and dispensing (Figure 1, claim 18).

FIG. 4A is a plan view of wash station 26, with heating and cooling capability. There are two rows of twelve tube positions each at the station. In the space between the rows of tubes (array of sample sites), there is a magnetic bar 237. FIG. 4B shows a section through the station of FIG. 4A taken along section line 4B-4B (illustration of immobilizing magnetic beads). Magnetic bar 237 is attached by connector 239 through a screw mechanism (not shown) to a D.C. motor 241. The motor is driven by the control system to move the magnet vertically between the rows of tubes, in the direction of arrow 243. 
	In a typical sequence for separation and washing the magnets are raised after the paramagnetic particle suspension is added, and the particles are attracted (application of magnetic field) into closely packed regions that are eventually located near the bottom of the tubes as shown by regions 245 and 247. The ability to move the magnetic bar for the full height of solution in the tubes and to stop it at various points allows the entire solution volume to be swept by the intense field and the particles to be collected into a small area efficiently.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cath cart et al., US 5,443,791 as applied above, and further in view of Nakamura et al., US 2003/0049864.
Cath cart et al. does not specify that the magnets employed are electromagnetic. 
However, the use of electromagnetic fields in magnetic separation processes and device was conventionally known in the art prior to the invention. For example, see the cited art including Nakamura et al.  which discloses the magnet used in the present invention is not limited to any specific type of magnet, and may be a permanent magnet or an electromagnet. (paragraph 0054). 
It would have been obvious to one of ordinary skill in the art to recognize that the magnet employed in Cathcart may be any suitable magnet for attracting the magnetic beads including an electromagnet as taught by Nakamura. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798